United States Court of Appeals
                      For the First Circuit

No. 10-2204

                  COMMONWEALTH OF MASSACHUSETTS,

                         Plaintiff, Appellee,

                                  v.

 UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES, ET AL.,

                      Defendants, Appellants.
                     ________________________

Nos. 10-2207 & 10-2214

                              DEAN HARA,

               Plaintiff, Appellee/Cross-Appellant,

                         NANCY GILL, ET AL.,

                      Plaintiffs, Appellees,

                         KEITH TONEY, ET AL.,

                             Plaintiffs,

                                  v.

              OFFICE OF PERSONNEL MANAGEMENT, ET AL.,

              Defendants, Appellants/Cross-Appellees,

                      HILARY RODHAM CLINTON,
  in her official capacity as United States Secretary of State,

                              Defendant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. Joseph L. Tauro, U.S. District Judge]
                              Before
                       Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.


     Paul D. Clement with whom H. Christopher Bartolomucci, Conor
B. Dugan, Nicholas J. Nelson, Bancroft PLLC, Kerry W. Kircher,
General Counsel, Office of General Counsel, U.S. House of
Representatives, Christine Davenport, Sr., Assistant Counsel,
Katherine E. McCarron, Assistant Counsel, William Pittard,
Assistant Counsel, and Kirsten W. Konar, Assistant Counsel, were on
brief for intervenor-appellant, the Bipartisan Legal Advisory Group
of the U.S. House of Representatives.
     Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, Department of Justice, with whom Tony West, Assistant
Attorney General, Carmen M. Ortiz, United States Attorney, Robert
E. Kopp, Michael Jay Singer, August E. Flentje and Benjamin S.
Kingsley, Appellate Staff, Civil Division, Department of Justice,
were on brief for the federal defendants.
     Anthony R. Picarello, Jr., Jeffrey Hunter Moon, Michael F.
Moses, U.S. Conference of Catholic Bishops, Von G. Keetch,
Alexander Dushku, R. Shawn Gunnarson, Kirton & McConkie and Carl H.
Esbeck, Legal Counsel, Office of Governmental Affairs, National
Association of Evangelicals, on brief for U.S. Conference of
Catholic Bishops; National Association of Evangelicals; The Church
of Jesus Christ of Latter-day Saints; The Ethics and Religious
Liberty Commission of the Southern Baptist Convention; The Lutheran
Church-Missouri Synod; The Union of Orthodox Jewish Congregations
of America; The Massachusetts Catholic Conference; The Brethren in
Christ Church; The Christian and Missionary Alliance; The
Conservative Congregational Christian Conference; The Evangelical
Free Church of America; The Evangelical Presbyterian Church; The
International Church of the Foursquare Gospel; The International
Pentecostal Holiness Church; The Missionary Church; Open Bible
Churches [USA]; The United Brethren in Christ Church; The Wesleyan
Church, Amici Curiae.
     John Anthony Simmons, Sr. and David Ramos on brief for
American College of Pediatricians, Amicus Curiae.
     Lawrence J. Joseph on brief for Eagle Forum Education & Legal
Defense Fund, Amicus Curiae.
     Paul Benjamin Linton, Special Counsel, Thomas More Society,
Thomas Brejcha, President & Chief Counsel, Thomas More Society, and
Christopher M. Gacek, Family Research Council, on brief for the
Family Research Council, Amicus Curiae.
     Kristen K. Waggoner and Ellis, Li & McKinstry PLLC on brief
for Robert P. George, Sherif Girfis, and Ryan T. Anderson, Amici
Curiae.

                               -2-
     David Austin R. Nimocks, Brian W. Raum, Dale Schowengerdt and
Holly L. Carmichael, Alliance Defense Fund, on brief for
Representative Lamar Smith, Amicus Curiae.
     Mary E. McAlister, Stephen M. Crampton, Rena M. Lindevaldsen,
Mathew D. Staver and Anita L. Staver, Liberty Counsel, on brief for
Liberty Counsel, Amicus Curiae.
     Thomas M. Fisher, Solicitor General, Office of the Indiana
Attorney General, Gregory F. Zoeller, Attorney General, Office of
the Indiana Attorney General, Bill Schuette, Attorney General,
State of Michigan, Mark L. Shurtleff, Attorney General, State of
Utah, John W. Suthers, Attorney General, State of Colorado, and
Alan Wilson, Attorney General, State of South Carolina, on brief
for the States of Indiana, Colorado, Michigan, South Carolina, and
Utah, Amici Curiae.
     John A. Eidsmoe, Roy S. Moore and Benjamin D. DuPré,
Foundation for Moral Law, on brief for Foundation for Moral Law,
Amicus Curiae.
     George I. Goverman on brief pro se, Amicus Curiae.
     Russell D. Raskin, Raskin & Berman, Abba Cohen and Mordechai
Biser, Agudath Israel of America, on brief for Agudath Israel of
America, Amicus Curiae.
     William C. Duncan, Marriage Law Foundation, and Joshua K.
Baker, National Organization for Marriage, on brief for National
Organization for Marriage, Amicus Curiae.
     Steven W. Fitschen and Douglas E. Myers on brief for the
National Legal Foundation, Amicus Curiae.
     Stephen C. Whiting and The Whiting Law Firm on brief for
Massachusetts Family Institute, Amicus Curiae.
     Kevin T. Snider, Pacific Justice Institute, on brief for
Pacific Justice Institute, Amicus Curiae.
     Eric C. Bohnet on brief for Concerned Women for America,
Amicus Curiae.
     Gary G. Kreep on brief for National Association for Research
& Therapy of Homosexuality (NARTH), Amicus Curiae.
     Mary L. Bonauto with whom Gary D. Buseck, Vickie L. Henry,
Janson Wu, Gay & Lesbian Advocates & Defenders, Paul M. Smith, Luke
C. Platzer, Matthew J. Dunne, Melissa A. Cox, Jenner & Block LLP,
Claire Laporte, Ara B. Gershengorn, Matthew E. Miller, Amy Senier,
Catherine Deneke, Foley Hoag LLP, David J. Nagle, Richard L. Jones,
and Sullivan & Worcester LLP were on brief for plaintiffs,
appellees Nancy Gill, et al., and plaintiff, appellee, cross-
appellant Dean Hara.
     Maura T. Healey, Assistant Attorney General, with whom Martha
Coakley, Attorney General, Jonathan B. Miller, Assistant Attorney
General, Christopher K. Barry-Smith, Assistant Attorney General,
Mark C. Fleming, Felicia H. Ellsworth, Brian J. Boyle Jr., Alan E.
Schoenfeld and Wilmer Cutler Pickering Hale and Dorr LLP were on
brief for plaintiff, appellee Commonwealth of Massachusetts.

                               -3-
     William F. Sheehan, Goodwin Procter LLP and Nathalie F.P.
Gilfoyle, American Psychological Association, on brief for the
American Psychological Association, the Massachusetts Psychological
Association, the American Psychiatric Association, the National
Association of Social Workers and its Massachusetts Chapter, the
American Medical Association, and the American Academy of
Pediatrics, Amici Curiae.
     Clifford H. Ruprecht, Catherine R. Connors, Frank H. Bishop
and Pierce Atwood LLP on brief for historians Peter W. Bardaglio,
Norma Basch, George Chauncey, Stephanie Coontz, Nancy F. Cott, Toby
L. Ditz, Ariela Dubler, Laura F. Edwards, Estelle B. Freedman,
Sarah Barringer Gordon, Michael Grossberg, Hendrik Hartog, Ellen
Herman, Martha Hodes, Linda K. Kerber, Alice Kessler-Harris, Elaine
Tyler May, Steven Mintz, Elizabeth H. Pleck, Carole Shammas, Mary
L. Shanley, Amy Dru Stanley and Barbara Young Welke, Amici Curiae.
     Patricia A. Peard, Ronald W. Schneider, Jr., Bernstein Shur
and Katharine K. Baker, Professor of Law, Chicago-Kent College of
Law, on brief for Family Law Professors, Amici Curiae.
     William L. Chapman, Emily Gray Rice, Orr & Reno, P.A., Joan
Heifetz Hollinger, Lecturer-in-Residence, Child Advocacy Program,
University of CA, Berkeley School of Law, Courtney Joslin, Acting
Professor, UC Davis School of Law, and Katharine Silbaugh,
Professor of Law and Law Alumni Scholar, on brief for Family and
Child Welfare Law Professors, Amici Curiae.
     Robert G. Young, Daryl J. Lapp, Edwards Wildman Palmer LLP,
James D. Esseks, Joshua A. Block, American Civil Liberties Union
Foundation, Shannon Minter, Christopher F. Stoll, National Center
for Lesbian Rights, Jon W. Davidson, and Peter Renn, Lambda Legal,
on brief for 31 Bar Associations, Public-Interest Organizations and
Legal Service Organizations, Amici Curiae.
     Mirian R. Nemetz, Kathleen Connery Dawe, Michael B. Kimberly,
Mayer Brown LLP, and Heather C. Sawyer, Minority Counsel, Committee
on the Judiciary, Ranking Members John Conyers, Jr. and Jerrold
Nadler, on brief for Members of the U.S. House of Representatives-
Including Objecting Members of the Bipartisan Legal Advisory Group,
Representatives Nancy Pelosi and Steny H. Hoyer, Amici Curiae.
     Alan B. Morrison, George Washington Law School, Anne L.
Weismann, Melanie Sloan, Citizens for Responsibility and Ethics in
Washington, on brief for Citizens for Responsibility and Ethics in
Washington, Amicus Curiae.
     Sabin Willett, Beth I.Z. Boland and Bingham McCutchen LLP on
brief for 70 Business, Professional and Municipal Employers, and
Professional,    Trade,  and   Civic   Organizations   Representing
Employers, Amici Curiae.
     Jacob C. Cohn, Jeffrey I. Pasek and Cozen O'Connor on brief
for the Jewish Social Policy Action Network, Amicus Curiae.
     James L. Linsey, Cohen, Weiss and Simon LLP, National
Association of Letter Carriers, Judith A. Scott, General Counsel,

                               -4-
Nicole G. Berner, Associate General Counsel, Laurel R. Webb,
Assistant General Counsel, Service Employees International Union,
David Borer, General Counsel, Leisha A. Self, Staff Counsel,
American Federation of Government Employees, John C. Dempsey,
General Counsel, American Federation of State, County and Municipal
Employeees, David Strom, General Counsel, American Federation of
Teachers, Thomas R. Carpenter, General Counsel, American Federation
of Television and Radio Artists, Edward J. Gilmartin, General
Counsel, Association of Flight Attendants, Alan S. Gordon, General
Counsel, Deborah Allton-Maher, Eastern Counsel, American Guild of
Musical Artists, Patrick J. Szymanski, General Counsel, Change to
Win, Mary K. O'Melveny, General Counsel, Communications Workers of
America, National Education Association, Duncan Crabtree-Ireland,
General Counsel, Danielle S. Van Lier, Assistant General Counsel,
Screen Actors Guild, David Rosen, General Counsel, Transport
Workers Union of America, Michael Nicholson, General Counsel,
International Union, UAW, Nick Clark, General Counsel, United Food
and Commercial Workers International Union, American Federation of
Musicians, Clinton J. Miller III, General Counsel, Erika A. Diehl,
Assistant General Counsel, United Transportation Union, Richard J.
Brean, General Counsel, United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers
International Union, and Bradley T. Raymond, General Counsel,
International Brotherhood of Teamsters, on brief for Labor
Organizations, Amici Curiae.
     Harvey J. Wolkoff, Jessica M. Lindemann, Russell P. Plato,
Samuel P. Bickett, Ropes & Gray LLP, Robert O. Trestan, Steven C.
Sheinberg, Steven M. Freeman, Deborah Bensinger, Anti-Defamation
League, on brief for Anti-Defamation League, Andover Newton
Theological School, California Council of Churches, California
Faith for Equality, Central Conference of American Rabbis, General
Synod of the United Church of Christ, Hadassah, the Women's Zionist
Organization of America, Hindu American Foundation, Interfaith
Alliance Foundation, Japanese American Citizens League, Jewish
Alliance for Law & Social Action, Jewish Reconstructionist
Federation, MA Conference of the United Church of Christ, National
Council of Jewish Women, People for the American Way Foundation,
Society for Humanistic Judaism, Union for Reform Judaism, Unitarian
Universalist Association, Unitarian Universalist Legislative
Ministry   California,   the   Unitarian   Universalist   Ministers
Association, the Universal Fellowship of Metropolitan Community
Churches, and Women of Reform Judaism, Amici Curiae.


                           May 31, 2012




                               -5-
          BOUDIN,   Circuit   Judge.     These   appeals   present

constitutional challenges to section 3 of the Defense of Marriage

Act ("DOMA"), 1 U.S.C. § 7, which denies federal economic and other

benefits to same-sex couples lawfully married in Massachusetts and

to surviving spouses from couples thus married.        Rather than

challenging the right of states to define marriage as they see fit,

the appeals contest the right of Congress to undercut the choices

made by same-sex couples and by individual states in deciding who

can be married to whom.

          In 1993, the Hawaii Supreme Court held that it might

violate the Hawaii constitution to deny marriage licenses to same-

sex couples.   Baehr v. Lewin, 852 P.2d 44, 48, 68 (Haw. 1993).

Although Hawaii then empowered its legislature to block such a

ruling, Haw. Const. art. I, § 23--which it did, Act of June 22,

1994, 1994 Haw. Sess. Laws 526 (H.B. 2312) (codified at Haw. Rev.

Stat. § 572-1)--the Hawaii decision was followed by legalization of

same-sex marriage in a small minority of states, some by statute

and a few by judicial decision;1 many more states responded by

banning same-sex marriage by statute or constitutional amendment.2


     1
      E.g., Marriage Equality Act, 2011 N.Y. Sess. Laws. ch. 95 (A.
8354) (McKinney) (codified at N.Y. Dom. Rel. Law § 10-a); Act of
Feb. 13, 2012, 2012 Wash. Legis. Serv. ch. 3 (S.S.B. 6239) (West);
Varnum v. Brien, 763 N.W.2d 862 (Iowa 2009); Goodridge v. Dep't of
Pub. Health, 798 N.E.2d 941, 969 (Mass. 2003).
     2
      E.g., Tex. Const. art. 1, § 32; Va Const. art. I, § 15-A; Act
of May 24, 1996, 1996 Ill. Legis. Serv. P.A. 89-459 (S.B. 1140)
(West) (codified at 750 Ill. Comp. Stat. 5/212(a)(5)); Act of May

                               -6-
           Congress reacted with the same alarm as many state

legislatures.    Within three years after the Hawaii decision, DOMA

was enacted with strong majorities in both Houses and signed into

law by President Clinton.       The entire statute, reprinted in an

addendum   to   this   decision,   must--having       only   two     operative

paragraphs--be one of the shortest major enactments in recent

history.   Section 3 of DOMA, 1 U.S.C. § 7, defines "marriage" for

purposes of federal law:

           In determining the meaning of any Act of
           Congress, or of any ruling, regulation, or
           interpretation of the various administrative
           bureaus and agencies of the United States, the
           word "marriage" means only a legal union
           between one man and one woman as husband and
           wife, and the word "spouse" refers only to a
           person of the opposite sex who is a husband or
           a wife.

Section 2, which is not at issue here, absolves states from

recognizing     same-sex   marriages     solemnized    in    other    states.

           DOMA does not formally invalidate same-sex marriages in

states that permit them, but its adverse consequences for such a

choice are considerable.      Notably, it prevents same-sex married

couples from filing joint federal tax returns, which can lessen tax

burdens, see 26 U.S.C. § 1(a)-(c), and prevents the surviving

spouse of a same-sex marriage from collecting Social Security

survivor benefits, e.g., 42 U.S.C. § 402(f), (i). DOMA also leaves



13, 1997, 1997 Ind. Legis. Serv. P.L. 198-1997 (H.E.A. 1265) (West)
(codified at Ind. Code § 31-11-1-1).

                                   -7-
federal employees unable to share their health insurance and

certain other medical benefits with same-sex spouses.

                 DOMA affects a thousand or more generic cross-references

to marriage in myriad federal laws.              In most cases, the changes

operate to the disadvantage of same-sex married couples in the half

dozen or so states that permit same-sex marriage.              The number of

couples thus affected is estimated at more than 100,000.3            Further,

DOMA       has   potentially   serious    adverse   consequences,   hereafter

described, for states that choose to legalize same-sex marriage.

                 In Gill v. OPM, No. 10-2207, seven same-sex couples

married in Massachusetts and three surviving spouses of such

marriages        brought   suit   in   federal   district   court   to   enjoin

pertinent federal agencies and officials from enforcing DOMA to

deprive the couples of federal benefits available to opposite-sex

married couples in Massachusetts.                The Commonwealth brought a

companion case, Massachusetts v. DHHS, No. 10-2204, concerned that

DOMA will revoke federal funding for programs tied to DOMA's

opposite-sex marriage definition--such as Massachusetts' state

Medicaid program and veterans' cemeteries.



       3
      U.S. Census Bureau, Census Bureau Releases Estimates of
Same-Sex      Married     Couples      (Sept.     27,     2011),
http://www.census.gov/newsroom/releases/archives/2010_census/cb11
-cn181.html; U.S. Census Bureau, Same-Sex Unmarried Partner or
Spouse Households by Sex of Householder by Presence of Own
Children: 2010 Census and 2010 American Community Survey,
http://www.census.gov/hhes/samesex/files/supp-table-AFF.xls (last
visited May 22, 2012).

                                         -8-
              By    combining    the    income    of   individuals       in   same-sex

marriages, Massachusetts' Medicaid program is noncompliant with

DOMA, and the Department of Health and Human Services, through its

Centers for Medicare and Medicaid Services, has discretion to

rescind Medicaid funding to noncomplying states. Burying a veteran

with    his   or     her    same-sex    spouse    removes      federal    "veterans'

cemetery" status and gives the Department of Veterans' Affairs

discretion to recapture all federal funding for the cemetery.

              The Department of Justice defended DOMA in the district

court    but,       on   July   8,     2010,    that   court    found     section   3

unconstitutional under the Equal Protection Clause. Gill v. Office

of Pers. Mgmt., 699 F. Supp. 2d 374, 397 (D. Mass. 2010). In the

companion case, the district court accepted the Commonwealth's

argument that section 3 violated the Spending Clause and the Tenth

Amendment.      Massachusetts v. U.S. Dep't of Health & Human Servs.,

698 F. Supp. 2d 234, 249, 253 (D. Mass. 2010).

              The    district     court's       judgment    declared      section   3

unconstitutional and enjoined the federal officials and agencies

from enforcing section 3, but the court stayed injunctive relief

pending appeals.           The judgment included specific remedies ordered

for the named plaintiffs in relation to tax, social security and

like claims.        With one qualification--discussed separately below--

the federal defendants have throughout focused solely upon the

district court's premise that DOMA is unconstitutional.


                                          -9-
            The Justice Department filed a brief in this court

defending DOMA against all constitutional claims.        Thereafter,

altering its position, the Justice Department filed a revised brief

arguing that the equal protection claim should be assessed under a

"heightened scrutiny" standard and that DOMA failed under that

standard.     It opposed the separate Spending Clause and Tenth

Amendment claims pressed by the Commonwealth.    The Gill plaintiffs

defend the district court judgment on all three grounds.

            A delay in proceedings followed the Justice Department's

about face while defense of the statute passed to a group of

Republican leaders of the House of Representatives--the Bipartisan

Legal Advisory Group ("the Legal Group")--who retained counsel and

intervened in the appeal to support section 3.     A large number of

amicus briefs have been filed on both sides of the dispute, some on

both sides proving very helpful to the court.

            On appeal from a grant of summary judgment, our review is

de novo, Kuperman v. Wrenn, 645 F.3d 69, 73 (1st Cir. 2011), and

the issues presented are themselves legal in character, even though

informed by background information as to legislative purpose and

"legislative facts" bearing upon the rationality or adequacy of

distinctions drawn by statutes. E.g., FCC v. Beach Commc'ns, Inc.,

508 U.S. 307, 314-20 (1993).    Such information is normally noticed

by courts with the assistance of briefs, records and common




                                 -10-
knowledge.     Daggett v. Comm'n on Governmental Ethics & Election

Practices, 172 F.3d 104, 112 (1st Cir. 1999).

             This case is difficult because it couples issues of equal

protection and federalism with the need to assess the rationale for

a congressional statute passed with minimal hearings and lacking in

formal findings.      In addition, Supreme Court precedent offers some

help to each side, but the rationale in several cases is open to

interpretation.       We have done our best to discern the direction of

these precedents, but only the Supreme Court can finally decide

this unique case.

             Although our decision discusses equal protection and

federalism     concerns    separately,        it   concludes    that    governing

precedents    under    both   heads    combine--not     to     create   some   new

category of "heightened scrutiny" for DOMA under a prescribed

algorithm, but rather to require a closer than usual review based

in part on discrepant impact among married couples and in part on

the importance of state interests in regulating marriage.                      Our

decision then tests the rationales offered for DOMA, taking account

of Supreme Court precedent limiting which rationales can be counted

and of the force of certain rationales.

             Equal Protection.        The Legal Group says that any equal

protection challenge to DOMA is foreclosed at the outset by Baker

v. Nelson, 409 U.S. 810 (1972).           There, a central claim made was

that a state's refusal to recognize same-sex marriage violated


                                       -11-
federal equal protection principles.             Minnesota had, like DOMA,

defined marriage as a union of persons of the opposite sex, and the

state supreme court had upheld the statute. On appeal, the Supreme

Court       dismissed   summarily   for   want   of   a   substantial   federal

question.       Id.

               Baker is precedent binding on us unless repudiated by

subsequent Supreme Court precedent. Hicks v. Miranda, 422 U.S. 332,

344 (1975).       Following Baker, "gay rights" claims prevailed in

several well known decisions, Lawrence v. Texas, 539 U.S. 558

(2003), and Romer        v. Evans, 517 U.S.620 (1996),4 but             neither

mandates that the Constitution requires states to permit same-sex

marriages.       A Supreme Court summary dismissal "prevent[s] lower

courts from coming to opposite conclusions on the precise issues

presented and necessarily decided by those actions."                Mandel v.

Bradley, 432 U.S. 173, 176 (1977) (per curiam).                Baker does not

resolve our own case but it does limit the arguments to ones that

do not presume or rest on a constitutional right to same-sex

marriage.




        4
      Lawrence struck down Texas' statute forbidding homosexual
sodomy and Romer overturned a Colorado constitutional amendment
that curtailed the right of communities to enact laws to prevent
discrimination against gays and lesbians. Although Lawrence rested
on substantive due process precedent and not equal protection,
precedents under the two rubrics use somewhat related tests as to
levels of scrutiny--applied to liberty interests under the former
and discrimination claims under the latter. Lawrence, 539 U.S. at
575-76, 578; Romer, 517 U.S. at 632, 635.

                                     -12-
               Central     to   this    appeal    is    Supreme   Court     case     law

governing equal protection analysis.              The Gill plaintiffs say that

DOMA fails under the so-called rational basis test, traditionally

used in cases not involving "suspect" classifications.                  The federal

defendants said that DOMA would survive such rational basis scrutiny

but now urge, instead, that DOMA fails under so-called intermediate

scrutiny.       In our view, these competing formulas are inadequate

fully to describe governing precedent.

               Certain      suspect    classifications--race,         alienage       and

national origin--require what the Court calls strict scrutiny, which

entails       both   a    compelling     governmental      interest     and    narrow

tailoring.       Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227

(1995).       Gender-based classifications invoke intermediate scrutiny

and   must     be    substantially      related    to   achieving     an    important

governmental objective.5         Both are far more demanding than rational

basis       review   as   conventionally    applied      in   routine      matters    of

commercial, tax and like regulation.

               Equal protection claims tested by this rational basis

standard, famously called by Justice Holmes the "last resort of

constitutional argument,"             Buck v. Bell, 274 U.S. 200, 208 (1927),

rarely succeed.           Courts accept as adequate any plausible factual



        5
      United States v. Virginia (VMI), 518 U.S. 515, 532-33 (1996);
Mississippi Univ. for Women v. Hogan, 458 U.S. 718, 724 (1982);
Craig v. Boren, 429 U.S. 190, 197 (1976); Frontiero v. Richardson,
411 U.S. 677, 682 (1973) (plurality opinion).

                                         -13-
basis, Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483,

487-88 (1955), without regard to Congress' actual motives.             Beach

Commc'ns, 508 U.S. at 314.          Means need not be narrowly drawn to

meet--or even be entirely consistent with--the stated legislative

ends.    Lee Optical, 348 U.S. at 487-88.

            Under such a rational basis standard, the Gill plaintiffs

cannot prevail. Consider only one of the several justifications for

DOMA    offered   by    Congress   itself,   namely,   that   broadening   the

definition of marriage will reduce tax revenues and increase social

security payments. This is the converse of the very advantages that

the Gill plaintiffs are seeking, and Congress could rationally have

believed that DOMA would reduce costs, even if newer studies of the

actual economic effects of DOMA suggest that it may in fact raise

costs for the federal government.

            The federal defendants conceded that rational basis

review leaves DOMA intact but now urge this court to employ the so-

called intermediate scrutiny test used by Supreme Court for gender

discrimination.        Some similarity exists between the two situations

along with some differences, compare Frontiero v. Richardson, 411
U.S. 677, 682-88 (1973) (plurality opinion) (describing criteria for

categorization).        But extending intermediate scrutiny to sexual

preference classifications is not a step open to us.

            First, this court in Cook v. Gates, 528 F.3d 42 (1st Cir.

2008), cert. denied, 129 S. Ct. 2763 (2009), has already declined


                                      -14-
to create a major new category of "suspect classification" for

statutes distinguishing based on sexual preference.             Cook rejected

an equal protection challenge to the now-superceded "Don't Ask,

Don't Tell" policy adopted by Congress for the military, pointing

out that Romer itself avoided the suspect classification label.

Cook, 528 F.3d at 61-62.        This binds the panel.     San Juan Cable LLC

v. P.R. Tel. Co., 612 F.3d 25, 33 (1st Cir. 2010).

              Second, to create such a new suspect classification for

same-sex relationships would have far-reaching implications--in

particular, by implying an overruling of Baker, which we are neither

empowered to do nor willing to predict.           Nothing indicates that the

Supreme Court is about to adopt this new suspect classification when

it conspicuously failed to do so in Romer--a case that could readily

have been disposed by such a demarche.            That such a classification

could overturn marriage laws in a huge majority of individual states

underscores the implications.

              However, that is not the end of the matter.            Without

relying on suspect classifications, Supreme Court equal protection

decisions have both intensified scrutiny of purported justifications

where minorities are subject to discrepant treatment and have

limited the permissible justifications.           And (as we later explain),

in areas where state regulation has traditionally governed, the

Court   may    require   that    the    federal    government   interest   in

intervention be shown with special clarity.


                                       -15-
             In a set of equal protection decisions, the Supreme Court

has now several times struck down state or local enactments without

invoking any suspect classification.        In each, the protesting group

was historically disadvantaged or unpopular, and the statutory

justification seemed thin, unsupported or impermissible.                It is

these decisions--not classic rational basis review--that the Gill

plaintiffs and the Justice Department most usefully invoke in their

briefs (while seeking to absorb them into different and more rigid

categorical rubrics).

             The oldest of the decisions, U.S. Dept. of Agric. v.

Moreno, 413 U.S. 528 (1973), invalidated Congress' decision to

exclude from the food stamp program households containing unrelated

individuals.         Disregarding   purported   justifications   that    such

households were more likely to under-report income and to evade

detection,     the    Court   closely   scrutinized    the   legislation's

fit--finding both that the rule disqualified many otherwise-eligible

and particularly needy households, and a "bare congressional desire

to harm a politically unpopular group."         Id. at 534, 537-38.

             The second, City of Cleburne v. Cleburne Living Ctr., 473
U.S. 432 (1985), overturned a local ordinance as applied to the

denial of a special permit for operating a group home for the

mentally disabled.        The Court found unconvincing interests like

protecting the inhabitants against the risk of flooding, given that

nursing or convalescent homes were allowed without a permit; mental


                                     -16-
disability    too   had   no    connection          to   alleged    concerns    about

population    density.         All    that    remained      were    "mere    negative

attitudes, or fear, unsubstantiated by factors which are properly

cognizable in a zoning proceeding."             Id. at 448.

             Finally, in Romer v. Evans, 517 U.S. 620 (1996), the

Court struck down a provision in Colorado's constitution prohibiting

regulation to protect homosexuals from discrimination.                      The Court,

calling "unprecedented" the "disqualification of a class of persons

from the right to seek specific protection from the law," deemed the

provision a "status-based enactment divorced from any factual

context from which we could discern a relationship to legitimate

state interests."     Id. at 632-33, 635.

             These three decisions did not adopt some new category of

suspect classification or employ rational basis review in its

minimalist form; instead, the Court rested on the case-specific

nature of the discrepant treatment, the burden imposed, and the

infirmities of the justifications offered.                 Several Justices have

remarked on this--both favorably, City of Cleburne, 473 U.S. at 451-

55 (1985) (Stevens, J., concurring), and unfavorably, United States

v.   Virginia   (VMI),    518 U.S. 515,    567   (1996)    (Scalia,     J.,

dissenting).

             Circuit courts, citing these same cases, have similarly

concluded that equal protection assessments are sensitive to the




                                        -17-
circumstances of the case and not dependent entirely on abstract

categorizations.6    As one distinguished judge observed:

           Judges and commentators have noted that the
           usually deferential "rational basis" test has
           been applied with greater rigor in some
           contexts, particularly those in which courts
           have had reason to be concerned about possible
           discrimination.

United States v. Then, 56 F.3d 464, 468 (2d Cir. 1995) (Calabresi,

J., concurring) (citing City of Cleburne as an example).          There is

nothing remarkable about this: categories are often approximations

and are themselves constructed by weighing of underlying elements.

           All three of the cited cases--Moreno, City of Cleburne

and Romer--stressed the historic patterns of disadvantage suffered

by the group adversely affected by the statute.        As with the women,

the poor and the mentally impaired, gays and lesbians have long been

the subject of discrimination.         Lawrence, 539 U.S. at 571.       The

Court has in these cases undertaken a more careful assessment of the

justifications than the light scrutiny offered by conventional

rational basis review.

           As for burden, the combined effect of DOMA's restrictions

on   federal   benefits   will   not   prevent   same-sex   marriage   where

permitted under state law; but it will penalize those couples by

limiting tax and social security benefits to opposite-sex couples


      6
      E.g., Ramos v. Town of Vernon, 353 F.3d 171, 175 (2d Cir.
2003); Milner v. Apfel, 148 F.3d 812, 816 (7th Cir.), cert. denied,
525 U.S. 1024 (1998); Price v. Tanner, 855 F.2d 820, 829 n.4 (11th
Cir. 1988), cert. denied, 489 U.S. 1081 (1989).

                                   -18-
in their own and all other states. For those married same-sex

couples of which one partner is in federal service, the other cannot

take advantage of medical care and other benefits available to

opposite-sex partners in Massachusetts and everywhere else in the

country.

            These burdens are comparable to those the Court found

substantial in Moreno, City of Cleburne, and Romer.            Moreno, like

this case, involved meaningful economic benefits; City of Cleburne

involved the opportunity to secure housing; Romer, the chance to

secure equal protection of the laws on the same terms as other

groups.    Loss of survivor's social security, spouse-based medical

care and tax benefits are major detriments on any reckoning;

provision for retirement and medical care are, in practice, the main

components of the social safety net for vast numbers of Americans.

            Accordingly, we conclude that the extreme deference

accorded to ordinary economic legislation in cases like Lee Optical

would not be extended to DOMA by the Supreme Court; and without

insisting on "compelling" or "important" justifications or "narrow

tailoring," the Court would scrutinize with care the purported bases

for the legislation.      Before providing such scrutiny, a separate

element     absent   in          Moreno,     City     of    Cleburne,    and

Romer--federalism--must be considered.

            Federalism.     In   assailing    DOMA,   the   plaintiffs   and

especially the Commonwealth rely directly on limitations attributed


                                    -19-
to the Spending Clause of the Constitution and the Tenth Amendment;

the Justice Department, along with the Legal Group, rejects those

claims.    In our view, neither the Tenth Amendment nor the Spending

Clause invalidates DOMA; but Supreme Court precedent relating to

federalism-based challenges to federal laws reinforce the need for

closer than usual scrutiny of DOMA's justifications and diminish

somewhat the deference ordinarily accorded.

             It is true that DOMA intrudes extensively into a realm

that has from the start of the nation been primarily confided to

state     regulation--domestic   relations   and   the   definition   and

incidents of lawful marriage--which is a leading instance of the

states' exercise of their broad police-power authority over morality

and culture.    As the Supreme Court observed long ago,

             [t]he whole subject of the domestic relations
             of husband and wife, parent and child, belongs
             to the laws of the States and not to the laws
             of the United States.

Hisquierdo v. Hisquierdo, 439 U.S. 572, 581 (1979) (quoting In re

Burrus, 136 U.S. 586, 593-94 (1890)); see also Loving v. Virginia,

388 U.S. 1, 7 (1967) (marriage).

             Consonantly, Congress has never purported to lay down a

general code defining marriage or purporting to bind to the states

to such a regime.     Rather, in individual situations--such as the

anti-fraud      criteria    in     immigration      law,     8    U.S.C.

§ 1186a(b)(1)(A)(i)--Congress has provided its own definitions

limited to the particular program or personnel involved.         But no

                                  -20-
precedent exists for DOMA's sweeping general "federal" definition

of marriage for all federal statutes and programs.

           Nevertheless, Congress surely has an interest in who

counts as married. The statutes and programs that section 3 governs

are federal regimes such as social security, the Internal Revenue

Code and medical insurance for federal workers; and their benefit

structure requires deciding who is married to whom.          That Congress

has traditionally looked to state law to determine the answer does

not mean that the Tenth Amendment or Spending Clause require it to

do so.

           Supreme Court interpretations of the Tenth Amendment have

varied over the years but those in force today have struck down

statutes only where Congress sought to commandeer state governments

or otherwise directly dictate the internal operations of state

government.   Printz v. United States, 521 U.S. 898, 935 (1997); New

York v. United States, 505 U.S. 144, 188 (1992).             Whatever its

spin-off effects, section 3 governs only federal programs and

funding, and does not share these two vices of commandeering or

direct command.

           Neither   does   DOMA   run    afoul   of   the   "germaneness"

requirement that conditions on federal funds must be related to

federal purposes.    South Dakota v. Dole, 483 U.S. 203, 207-08

(1987).   The requirement is not implicated where, as here, Congress

merely defines the terms of the federal benefit.             In Dole, the


                                   -21-
Supreme Court upheld a condition by which federal funds for highway

construction depended on a state's adoption of a minimum drinking

age for all driving on state roadways. 483 U.S. at 205.        DOMA

merely limits the use of federal funds to prescribed purposes.

              However, the denial of federal benefits to same-sex

couples lawfully married does burden the choice of states like

Massachusetts to regulate the rules and incidents of marriage;

notably, the Commonwealth stands both to assume new administrative

burdens and to lose funding for Medicaid or veterans' cemeteries

solely on account of its same-sex marriage laws. These consequences

do not violate the Tenth Amendment or Spending Clause, but Congress'

effort to put a thumb on the scales and influence a state's decision

as to how to shape its own marriage laws does bear on how the

justifications are assessed.

              In United States v. Morrison, 529 U.S. 598 (2000), and

United States v. Lopez, 514 U.S. 549 (1995), the Supreme Court

scrutinized with special care federal statutes intruding on matters

customarily     within   state   control.      The    lack   of   adequate   and

persuasive findings led the Court in both cases to invalidate the

statutes under the Commerce Clause even though nothing more than

rational basis review is normally afforded in such cases.

              The Supreme Court has made somewhat similar statements

about   the    need   for   scrutiny    when   examining     federal   statutes

intruding on regulation of state election processes.                Nw. Austin


                                       -22-
Mun. Util. Dist. No. One v. Holder, 129 S. Ct. 2504, 2511 (2009);7

cf. City of Boerne v. Flores, 521 U.S. 507, 534 (1997) (calling RFRA

a "considerable congressional intrusion into the States' traditional

prerogatives and general authority to regulate for the health and

welfare of their citizens").

           True,   these   federalism   cases   examined   the    reach   of

federal power under the Commerce Clause and other sources of

constitutional authority not invoked here; but a statute that

violates equal protection is likewise beyond the power of Congress.

See Moreno, 413 U.S. at 541 (Douglas, J., concurring).           Given that

DOMA intrudes broadly into an area of traditional state regulation,

a closer examination of the justifications that would prevent DOMA

from violating equal protection (and thus from exceeding federal

authority) is uniquely reinforced by federalism concerns.

           DOMA's Rationales.     Despite its ramifying application

throughout the U.S. Code, only one day of hearings was held on DOMA,

Defense of Marriage Act: Hearing on H.R. 3396 Before the Subcomm.



     7
      The majority, focusing on the related issue of fit, said that
"a departure from the fundamental principle of equal sovereignty
[between states] requires a showing that a statute's disparate
geographic coverage is sufficiently related to the problem that it
targets." Nw. Austin, 129 S. Ct. at 2512. Justice Thomas went a
step further, stating "because States still retain sovereign
authority over their election systems, any measure enacted in
furtherance of the Fifteenth Amendment must be closely examined to
ensure that its encroachment on state authority in this area is
limited to the appropriate enforcement of this ban on
discrimination." Id. at 2520 (Thomas, J., concurring in part and
dissenting in part).

                                 -23-
on the Constitution of the H. Comm. on the Judiciary, 104th Cong.

(1996) ("Hearing"), and none of the testimony concerned DOMA's

effects on the numerous federal programs at issue.          Some of the

odder consequences of DOMA testify to the speed with which it was

adopted.8

               The statute, only a few paragraphs in length, is devoid

of the express prefatory findings commonly made in major federal

laws.       E.g., 15 U.S.C. § 80a-1; 16 U.S.C. § 1531; 20 U.S.C. § 1400;

21 U.S.C. § 801; 29 U.S.C. § 151; id. § 1001; 42 U.S.C. § 7401.

Accordingly, in discerning and assessing Congress' basis for DOMA

our main resort is the House Committee report and, in lesser

measure, to variations of its themes advanced in the briefs before

us.   The committee report stated:

               [T]he Committee briefly discusses four of the
               governmental interests advanced by this
               legislation: (1) defending and nurturing the
               institution of traditional, heterosexual
               marriage; (2) defending traditional notions of
               morality; (3) protecting state sovereignty and
               democratic self-governance; and (4) preserving
               scarce government resources.



        8
      For example, DOMA's definition of marriage arguably
undermines    both   federal    ethics   laws,   5    U.S.C.   app.
§§ 102(e)(1)(A)-(D), 501(c), and abuse reporting requirements in
the military, 10 U.S.C. § 1787(a), insofar as it facially excludes
same-sex married couples from their strictures. Other curiosities
likely unintended are possible impacts on anti-nepotism provisions,
5 U.S.C. §§ 3110(a)(3), (b), 2302(b)(7); judicial recusals, 28
U.S.C. § 455(b)(4), restrictions on receipt of gifts, 2 U.S.C.
§ 31-2(a), and on travel reimbursement, 31 U.S.C. § 1353(a); and
the crimes of bribery of federal officials, 18 U.S.C. § 208(a), and
threats to family members of federal officials, id. § 115.

                                    -24-
H.R. Rep. No. 104-664, at 12 (1996).

           The penultimate reason listed above was not directed to

section 3--indeed, is antithetical to it--but was concerned solely

with section 2, which reserved a state's power not to recognize

same-sex marriages performed in other states.      Thus, we begin with

the others, reserving for separate consideration the claim strongly

pressed by the Gill plaintiffs that DOMA should be condemned because

its unacknowledged but alleged central motive was hostility to

homosexuality.

           First, starting with the most concrete of the cited

reasons--"preserving scarce government resources"--it is said that

DOMA will save money for the federal government by limiting tax

savings and avoiding social security and other payments to spouses.

This may well be true, or at least might have been thought true;

more detailed recent analysis indicates that DOMA is more likely on

a net basis to cost the government money.9

           But,   where   the   distinction   is    drawn   against   a

historically disadvantaged group and has no other basis, Supreme

Court precedent marks this as a reason undermining rather than

bolstering the distinction.     Plyler v. Doe, 457 U.S. 202, 227

(1982); Romer, 517 U.S. at 635.     The reason, derived from equal



     9
      Cong. Budget Office, The Potential Budgetary Impact of
Recognizing    Same-Sex    Marriages   (2004),    available    at
http://www.cbo.gov/sites/default/files/cbofiles/ftpdocs/55xx/doc5
559/06-21-samesexmarriage.pdf.

                                -25-
protection analysis, is that such a group has historically been less

able to protect itself through the political process.               Plyler, 457
U.S. at 218 n.14; United States v. Carolene Prods. Co., 304 U.S.
144, 152 n.4 (1938).

              A second rationale of a pragmatic character, advanced by

the   Legal    Group's   brief   and    several     others,   is    to   support

child-rearing in the context of stable marriage.10            The evidence as

to child rearing by same-sex couples is the subject of controversy,

but we need not enter the debate.          Whether or not children raised

by opposite-sex marriages are on average better served, DOMA cannot

preclude same-sex couples in Massachusetts from adopting children

or prevent a woman partner from giving birth to a child to be raised

by both partners.

              Although the House Report is filled with encomia to

heterosexual     marriage,   DOMA      does   not    increase      benefits     to

opposite-sex couples--whose marriages may in any event be childless,

unstable or both--or explain how denying benefits to same-sex

couples will reinforce heterosexual marriage. Certainly, the denial

will not affect the gender choices of those seeking marriage.                 This

is not merely a matter of poor fit of remedy to perceived problem,


      10
      The House Report refers obliquely to the importance of
heterosexual marriage in "encouraging responsible procreation and
child-rearing," H.R. Rep. No. 104-664, at 13, but the subcommittee
chair at the House hearing began by saying that "heterosexual
marriage provides the ideal structure within which to beget and
raise children." Hearing, supra, at 1 (opening statement of Rep.
Canady).

                                    -26-
Lee Optical, 348 U.S. at 487-88; City of Cleburne, 473 U.S. at

446-50, but a lack of any demonstrated connection between DOMA's

treatment of same-sex couples and its asserted goal of strengthening

the bonds and benefits to society of heterosexual marriage.

              A third reason, moral disapproval of homosexuality, is

one of DOMA's stated justifications:

              Civil laws that permit only heterosexual
              marriage reflect and honor a collective moral
              judgment about human sexuality. This judgment
              entails    both     moral   disapproval    of
              homosexuality, and a moral conviction that
              heterosexuality     better   comports    with
              traditional    (especially   Judeo-Christian)
              morality.

H.R. Rep. No. 104-664, at 15-16 (emphasis added); see also, e.g.,

142   Cong.     Rec.   16,972   (1996)    (statement   of   Rep.   Coburn)

(homosexuality "morally wrong").

              For generations, moral disapproval has been taken as an

adequate basis for legislation, although usually in choices made by

state legislators to whom general police power is entrusted.          But,

speaking directly of same-sex preferences, Lawrence ruled that moral

disapproval alone cannot justify legislation discriminating on this

basis. 539 U.S. at 577-78.     Moral judgments can hardly be avoided

in legislation, but Lawrence and Romer have undercut this basis.

Cf. Palmore v. Sidoti, 466 U.S. 429, 433 (1984).

              Finally, it has been suggested by the Legal Group's brief

that, faced with a prospective change in state marriage laws,

Congress was entitled to "freeze" the situation and reflect.           But

                                   -27-
the statute was not framed as a temporary time-out; and it has no

expiration date, such as one that Congress included in the Voting

Rights Act. See Nw. Austin, 129 S. Ct. at 2510 (describing original

expiration date and later extensions); City of Boerne, 521 U.S. at

533.   The House Report's own arguments--moral, prudential and

fiscal--make clear that DOMA was not framed as a temporary measure.

            Congress did emphasize a related concern, based on the

Hawaii Supreme Court's decision in Baehr, that state judges would

impose same-sex marriage on unwilling states.         H.R. Rep. No.

104-664, at 5-6, 12, 16-17.     But almost all states have readily

amended constitutions, as well as elected judges, and can protect

themselves against what their citizens may regard as overreaching.

The fear that Hawaii could impose same-sex marriage on sister states

through the Full Faith and Credit Clause, id. at 7-9, relates solely

to section 2 of DOMA, which is not before us.

            We conclude, without resort to suspect classifications or

any impairment of Baker, that the rationales offered do not provide

adequate support for section 3 of DOMA.      Several of the reasons

given do not match the statute and several others are diminished by

specific holdings in Supreme Court decisions more or less directly

on point.    If we are right in thinking that disparate impact on

minority interests and federalism concerns both require somewhat

more in this case than almost automatic deference to Congress' will,

this statute fails that test.


                                -28-
            Invalidating    a   federal     statute   is    an   unwelcome

responsibility for federal judges; the elected Congress speaks for

the entire nation, its judgment and good faith being entitled to

utmost respect.      Gregg v. Georgia, 428 U.S. 153, 175 (1976)

(plurality opinion).      But a lower federal court such as ours must

follow its best understanding of governing precedent, knowing that

in large matters the Supreme Court will correct mis-readings (and

even if it approves the result will formulate its own explanation).

            In reaching our judgment, we do not rely upon the charge

that   DOMA's    hidden   but   dominant    purpose   was   hostility   to

homosexuality.    The many legislators who supported DOMA acted from

a variety of motives, one central and expressed aim being to

preserve the heritage of marriage as traditionally defined over

centuries of Western civilization.         See H.R. Rep. No. 104-664, at

12, 16.   Preserving this institution is not the same as "mere moral

disapproval of an excluded group,"           Lawrence, 539 U.S. at 585

(O'Connor, J., concurring), and that is singularly so in this case

given the range of bipartisan support for the statute.

            The opponents of section 3 point to selected comments

from a few individual legislators; but the motives of a small group

cannot taint a statute supported by large majorities in both Houses

and signed by President Clinton. Traditions are the glue that holds

society together, and many of our own traditions rest largely on




                                   -29-
belief and familiarity--not on benefits firmly provable in court.

The desire to retain them is strong and can be honestly held.

            For 150 years, this desire to maintain tradition would

alone have been justification enough for almost any statute.          This

judicial deference has a distinguished lineage, including such

figures as Justice Holmes, the second Justice Harlan, and Judges

Learned Hand and Henry Friendly. But Supreme Court decisions in the

last fifty years call for closer scrutiny of government action

touching upon minority group interests and of federal action in

areas of traditional state concern.

            To conclude, many Americans believe that marriage is the

union of a man and a woman, and most Americans live in states where

that is the law today.     One virtue of federalism is that it permits

this diversity of governance based on local choice, but this applies

as well to the states that have chosen to legalize same-sex

marriage.      Under current Supreme Court authority, Congress' denial

of   federal    benefits   to   same-sex   couples   lawfully   married   in

Massachusetts has not been adequately supported by any permissible

federal interest.

            Hara's Health Benefits Claim.            A distinct, if much

narrower, issue is raised by Dean Hara, one of the Gill plaintiffs.

Although the district court ordered the relief Hara sought for

Social Security lump-sum death benefits, the district court found

that relief on his second claim for health coverage required a


                                    -30-
further determination on a precondition that is the subject of a

proceeding earlier brought by Hara and now pending in the Federal

Circuit.   Hara v. Office of Pers. Mgmt., No. 2009-3134 (Fed. Cir.

docketed Mar. 17, 2009).

           Hara was married under Massachusetts law to a now-

deceased Congressman, and Hara has sought to be enrolled as a

surviving spouse for health benefits under the Congressman's Federal

Employees' Health Benefit Plan ("FEHBP").   For this, (1) Hara would

have to be an eligible "annuitant" under the annuity statute, and

(2) the Congressman had to have enrolled in the health benefit plan

for "self and family," which he had not done.    5 U.S.C. § 8341; 5

C.F.R. §§ 890.303(c), 890.302(a)(1).

           Acting on an application by Hara for a survivor annuity

benefit, the Office of Personnel Management ("OPM") had previously

ruled that Hara was ineligible to receive an annuity both because

he was not a spouse under DOMA and because the Congressman had not

elected such coverage.     Such determinations as to annuities are

reviewed exclusively by the Merit Systems Protection Board ("MSPB"

or "Board") and then exclusively by the Federal Circuit.   5 U.S.C.

§§ 8347, 8341, 7703(b)(1); 28 U.S.C. 1295(a)(9).

           On review, the Board upheld the denial of coverage solely

because of DOMA, finding the failure to elect coverage not to bar

annuitant status.    Hara sought further review in the Federal

Circuit, and that case has been stayed pending resolution of the


                                -31-
DOMA issue in this circuit.           Hara, No. 2009-3134 (Oct. 15, 2010

order staying proceedings).         Thus, now--as at the time the district

court issued its judgment--a Board determination is in force that

Hara lacks annuitant status.

           OPM has separately denied Hara's claim for FEHBP health

enrollment because of the Congressman's failure to elect "self and

family"   coverage.        Although    the    district   court   found   DOMA

unconstitutional, it refused to resolve Hara's health coverage claim

now because it still depends on Hara establishing eligibility for

annuitant status, which is at issue in his pending Federal Circuit

appeal.   Whether or not Hara lacked standing, the district court

showed prudence in deferring on this issue to the Federal Circuit.

           Hara says in substance that the Federal Circuit has to

recognize his annuitant status because the Board has waived or

forfeited any objection based on the failure to elect spousal

survivor coverage; but the Department of Justice does not concede

the point, which the Federal Circuit presumably will resolve.              If

Hara prevails there, district court injunctive relief to secure his

health coverage is likely to be unnecessary, but our affirmance is

without prejudice to such a future request by Hara.

           The judgment of the district court is affirmed for the

reasons   and   to   the   extent    stated   above.     Anticipating    that

certiorari will be sought and that Supreme Court review of DOMA is

highly likely, the mandate is stayed, maintaining the district


                                      -32-
court's stay of its injunctive judgment, pending further order of

this court. The parties will bear their own costs on these appeals.

          It is so ordered.




                               -33-
                             ADDENDUM

SECTION. 1. SHORT TITLE.

          This Act may be cited as the "Defense of Marriage Act".

SEC. 2. POWERS RESERVED TO THE STATES.

          (a) IN GENERAL.—Chapter 115 of title 28, United States
Code, is amended by adding after section 1738B the following:

"§ 1738C. Certain acts, records, and proceedings and the
effect thereof

          "No State, territory, or possession of the United States,
or Indian tribe, shall be required to give effect to any public
act, record, or judicial proceeding of any other State, territory,
possession, or tribe respecting a relationship between persons of
the same sex that is treated as a marriage under the laws of such
other State, territory, possession, or tribe, or a right or claim
arising from such relationship.".

          (b) CLERICAL AMENDMENT.—The table of sections at the
beginning of chapter 115 of title 28, United States Code, is
amended
by inserting after the item relating to section 1738B the following
new item:

"1738C. Certain acts, records, and proceedings and the effect
thereof.".

SEC. 3. DEFINITION OF MARRIAGE.

          (a) IN GENERAL.—Chapter 1 of title 1, United States Code,
is amended by adding at the end the following:

"§ 7. Definition of 'marriage' and 'spouse'

          "In determining the meaning of any Act of Congress, or of
any ruling, regulation, or interpretation of the various
administrative bureaus and agencies of the United States, the word
'marriage' means only a legal union between one man and one woman
as husband and wife, and the word 'spouse' refers only to a person
of the opposite sex who is a husband or a wife.".




                               -34-
          (b) CLERICAL AMENDMENT.—The table of sections at the
beginning of chapter 1 of title 1, United States Code, is amended
by inserting after the item relating to section 6 the following new
item:

"7.    Definition       of    'marriage'       and     'spouse'."




                               -35-